DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CURTIS L. THOMAS,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D20-251

                               [August 5, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Johnson, Judge;
L.T. Case No. 501983CF003464A.

   Curtis L. Thomas, Doral, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Duckett v. State, 148 So. 3d 1163 (Fla. 2014).

GROSS, CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.